                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No.: 17-cv-60426-UU

ALEKSEJ GUBAREV, XBT HOLDING S.A.,
AND WEBZILLA, INC.,

      Plaintiffs,

vs.

BUZZFEED, INC. AND BEN SMITH,

  Defendants.
____________________________________/
                         DEFENDANTS’ MOTION IN LIMINE NO. 3 TO
                    EXCLUDE EVIDENCE OF JOURNALISTIC STANDARDS AND
                          INCORPORATED MEMORANDUM OF LAW
          Defendants BuzzFeed, Inc. and Ben Smith hereby move the Court in limine for an order
excluding all evidence of journalism standards.
                                   PRELIMINARY STATEMENT
          As the Court is aware, Plaintiffs failed to identify a journalism expert. In an effort to get
around this gaping hole in their case – and in contravention of this Court’s scheduling orders, the
Federal Rules of Civil Procedure, and the Federal Rules of Evidence – they instead intend to
introduce at trial emails and news articles criticizing BuzzFeed’s decision to publish the Dossier.
This evidence is plainly inadmissible hearsay, it is irrelevant, and its prejudicial effect far
outweighs any probative value it might somehow have. This Court should therefore exclude it.
                                             ARGUMENT
          The deadline for Plaintiffs’ expert disclosures passed on April 13, more than six months
ago. See Dkt. 163. Despite claiming that Defendants’ publication of the Dossier was grossly
irresponsible and negligent, however, Plaintiffs have never identified a journalism expert –
perhaps because they could not find one willing to support their argument.
          It does not take much to understand that, instead of identifying a qualified expert and
subjecting that expert’s opinion to the rigors prescribed by the Federal Rules of Procedure – by
disclosing a written report, producing the expert for a deposition, and calling the expert to give
sworn testimony subject to cross-examination at trial – Plaintiffs now seek to circumvent these


                                                    1
4837-4982-4121v.3 0100812-000009
requirements by introducing inadmissible evidence of journalistic standards, including but not
necessarily limited to the following trial exhibits identified in Plaintiffs’ exhibit list: (a) Emails
from CNN’s Jake Tapper to Ben Smith on January 10 and January 11, 2017, criticizing
BuzzFeed’s decision to publish the Dossier (Plaintiffs’ trial exhibits C1 and C2);1 (b) more than
twenty news articles and tweets purporting to express the authors’ opinions about BuzzFeed’s
decisions, all but one of which were published in the two days after BuzzFeed’s publication of
the Dossier (Plaintiffs’ “if-needed” trial exhibits C53-C61, C64-C66, C68, C69-C77); and (c) the
Society of Professional Journalists’ Code of Ethics (the “SPJ Code”) (Plaintiffs’ trial exhibit
A32) (collectively, the “Standards Evidence”). Plaintiffs seemingly hope to use this evidence to
establish that Defendants published the Dossier with the required degree of fault. As a matter of
law, however, Plaintiffs should be precluded from relying on this evidence for this purpose.
          First, the evidence would be inadmissible as improper expert opinion evidence offered in
violation of Fed. R. Civ. P. 26(a)(2) and this Court’s Scheduling Orders. Evidence purporting to
explain journalism standards to the jury or opine on BuzzFeed’s negligence or gross
irresponsibility must, as a matter of law, satisfy the requirements for expert evidence in order to
be admissible. See, e.g., Talley v. Time, Inc., 2018 WL 1101489 (W.D. Okla. Feb. 28, 2018)
(applying Fed. R. Evid. 702 to proposed evidence on journalistic standards); Parsi v. Daioleslam,
852 F. Supp. 2d 82, 86‒90 (D.D.C. 2012) (same); cf. Fed. R. Evid. 701 (lay opinion testimony
inadmissible if based on “specialized knowledge within the scope of Rule 702”). Such evidence
must comply with the requirements of Fed. R. Civ. P. 26(a)(2), which requires the party offering
the opinion evidence to disclose information about the expert witnesses it wishes to call and to
provide a written report from each witness, and the scheduling deadlines set by the Court.
Courts regularly exclude expert evidence for failure to comply with these requirements. See,
e.g., Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1310 (11th Cir. 2009); Romero v. Drummond Co.,
Inc., 552 F.3d 1303, 1323‒24 (11th Cir. 2008); United States v. Marder, 318 F.R.D. 186, 193‒94
(S.D. Fla. 2016); Point Blank Sols., Inc. v. Toyobo Am., Inc., 2011 WL 13174651, at *1 (S.D.
Fla. May 6, 2011); see also de Louis v. Metro. Atlanta Rapid Transit Auth., 2007 WL 9700627,
at *1 (N.D. Ga. Feb. 21, 2007) (excluding evidence that was “necessarily expert evidence” for
non-compliance with Rule 26(a)(2), even though plaintiff claimed it was lay opinion).



1
    Plaintiffs identified these exhibits in Exhibit A to the Joint Pretrial Stipulation, Dkt. 237.

                                                     2
4837-4982-4121v.3 0100812-000009
         Here, of course, Plaintiffs have not complied with any of the requirements of Rule
26(a)(2), or this Court’s scheduling orders, with respect to this Standards Evidence, and they
have never even attempted to show good cause for failing to comply – and, as a result,
Defendants have not had the opportunity to build a case responding to it. Even if it were
otherwise admissible, then, this evidence should be excluded.
         Second, because Plaintiffs evidently intend to offer these materials for the truth of their
content (both that the authors really held the views expressed and that those opinions are
reliable), they amount to inadmissible hearsay. Fed. R. Evid. 802. The law is clear that expert
opinion can come before the jury only through sworn testimony – even the signed report of a
qualified expert can be inadmissible at trial on hearsay grounds, see, e.g., Johnston v. Borders,
2018 WL 4215027, at *1 (M.D. Fla. Sept. 4, 2018) (citing cases), and Plaintiffs’ proposed
evidence here is far more dubious than that. Courts have in fact consistently held that news
articles offered for the truth of their contents are inadmissible hearsay, because “[u]nless the
author is available for cross-examination, ‘newspaper[] stories generally will present a blank face
that gives little clue as to the reliability of the [author’s] perception, memory, narration, or
sincerity, and in addition fails to disclose how the article was changed in the editing process.’”
Crouse v. Allegheny Cty., 2016 WL 6086066, at *6 (W.D. Pa. Jan. 25, 2016) (citation omitted);
see, e.g., United States v. Michtavi, 155 F. App’x 433, 435 (11th Cir. 2005) (“[A] newspaper
article is hearsay, and in almost all circumstances is inadmissible.”) (citing Dallas Cty. v.
Commercial Union Assur. Co., 286 F.2d 388, 392 (5th Cir. 1961)); Baker v. Joseph, 938 F. Supp.
2d 1265, 1268 (S.D. Fla. 2013) (Ungaro, J.) (newspaper article inadmissible hearsay); Smart v.
City of Miami, 107 F. Supp. 3d 1271, 1278 n.3 (S.D. Fla. 2015) (“I agree with the City that the
newspaper articles and web pages are not proper summary judgment evidence because they
constitute hearsay and it is not apparent how these printouts could be ‘reduced to admissible
evidence at trial.’”). This means that opinions expressed in articles are inadmissible unless the
author is called at trial. See, e.g., Powell v. Dallas Morning News L.P., 776 F. Supp. 2d 240, 269
n.15 (N.D. Tex. 2011) (“Newspaper articles containing the opinions of unrelated third parties are
inadmissible hearsay.”), aff’d, 486 F. App’x 469 (5th Cir. 2012); Hamilton v. Anderson, 2010
WL 9540637, at *6 (D.N.M. June 18, 2018) (“Insofar as it offered for the truth of [the author’s]
opinions … the hearsay objection to the forty-five year old article is sustained.”); Carter v.
Dawson, 2014 WL 4275477, at *15 (E.D. Cal. Aug. 29, 2014) (sustaining objection to admission


                                                   3
4837-4982-4121v.3 0100812-000009
of article “on the grounds of hearsay and that the author of the article … is not qualified to
express an expert opinion”).
         For the same reasons, emails or tweets commenting on BuzzFeed’s decision to publish
the Dossier, and the opinions expressed in them, should be excluded if offered for the truth of
their contents. See, e.g., United States v. Annabi, 2012 WL 489111, at *2 (S.D.N.Y. Feb. 14,
2012) (describing emails as “rank hearsay,” and noting that if “the author of the emails[] wants
to make this point to the jury, he will have to get on the witness stand and testify”); Poneman v.
Nike, Inc., 161 F. Supp. 3d 619, 630 (N.D. Ill. 2016) (holding tweet to be inadmissible hearsay).
And the SPJ Guidelines are also inadmissible hearsay if offered as authoritative statements of
journalistic ethics, since Plaintiffs are not calling an expert who will be able to lay a foundation
for their admissibility. See In re Testosterone Replacement Therapy Products Liab. Litig., 2017
WL 2313201, at *9 (N.D. Ill. May 29, 2017) (guidelines published by medical association “may
be presented to the jury for their truth (though not admitted into evidence) under the learned
treatise exception to the hearsay rule as long as an expert lays the foundation required by Federal
Rule of Evidence 803(18)”).
         Whether Defendants acted with gross irresponsibility or negligence should be determined
based on the trier of fact’s sober reflection and, where it is properly offered, the tested and
reliable evidence of expert witnesses – not tweets and op-eds rushed to publication in the hours
or days after the events in question and presented to the jury without cross-examination. The
hearsay rule is designed to prevent the introduction of exactly this type of dubious evidence, and
the Court should exclude it here.
         Third, Plaintiffs’ proposed Standards Evidence should be excluded under Fed. R. Evid.
403 as unduly prejudicial, confusing to the jury, and likely to cause unnecessary delay.
         The evidence is prejudicial and confusing because it has some impressive names attached
to it – people like Jake Tapper and publications like The Washington Post. Just as juries can fall
into the trap of giving expert testimony “talismanic significance,” United States v. Frazier, 387
F.3d 1244, 1263 (11th Cir. 2004), this will likely lead the jury to give undue consideration to
these unsworn statements which were never intended to be presented as expert opinions in court.
And it will lead the jury to overlook the reasons why such material should be given little if any
weight. The evidence will not be presented under oath or be subject to cross-examination. The
articles Plaintiffs seek to put before the jury were published in a news climate that values


                                                  4
4837-4982-4121v.3 0100812-000009
provocative opinions, rather than the impartial consideration required of real expert witnesses.
The documents’ authors will not have been qualified as experts. And, perhaps most
significantly, at the time of trial, the opinions expressed in these documents will be more than
two years old. The jury will have no way to know whether the authors even still adhere to the
views they expressed in the immediate aftermath of the Dossier’s publication, which is a
particularly pressing concern here in light of the role the Dossier has come to play in public
discourse since January 10, 2017.
         Moreover, admission of the Standards Evidence will only lead Defendants to introduce
their own evidence to rebut it – including public and private expressions of support for
BuzzFeed’s decision to publish the Dossier from other prominent journalists. Not only will this
prolong the trial and needlessly add to the (already-voluminous) evidentiary record, but it will
leave the jury facing a classic “battle of experts” without recourse to any of the usual tools (such
as behavior on cross-examination) that juries can use to decide who to believe.
         Finally¸ if this Court determines that Plaintiffs are public figures, the evidence should be
excluded because it is irrelevant. Courts consistently have held that evidence of journalism
standards (by an expert or otherwise) is irrelevant and inappropriate when a jury is asked to
determine whether a defamation defendant acted with actual malice. See Fed. R. Evid. 401 and
402. Actual malice requires knowledge of falsity or a subjective awareness by the defendant of
probable falsity. In other words, “[t]here must be sufficient evidence ... that the defendant in fact
entertained serious doubts as to the truth of his publication.” St. Amant v. Thompson, 390 U.S.
727, 731 (1968).
         Any evidence regarding purported journalistic standards is not relevant to any evaluation
by the jury of Defendants’ state of mind. “[T]he fact that what was done violated a [journalistic]
rule has no tendency to prove knowing ... falsity.” Westmoreland v. CBS Inc., 601 F. Supp. 66,
69 (S.D.N.Y. 1984). A plaintiff must prove what was done, and from that the jury may
determine whether those acts demonstrate that the defendants acted with actual malice. Whether
Defendants’ acts violated some set of purported journalistic rules is wholly irrelevant. Id.
         Moreover, Plaintiffs cannot offer any articles or emails opining on whether Defendants
knew the allegedly defamatory statements were false or had a subjective awareness of probable
falsity when they published the articles. Any speculation by media commentators about this
issue does not constitute admissible evidence that Defendants entertained serious doubts about


                                                   5
4837-4982-4121v.3 0100812-000009
the truth of the allegedly defamatory statements. Furthermore, any opinions regarding
Defendants’ actions in preparing and publishing the articles are not probative of constitutional
actual malice. In Brueggemeyer v. American Broadcasting Cos., 684 F. Supp. 452 (N.D. Tex.
1988), the court was presented with similar so-called expert testimony. The court rejected it,
observing:
                   Actual malice focuses on knowledge of falsity, a high degree of
                   awareness of probable falsity, or serious doubts as to the truth of a
                   publication. By contrast, the opinions of plaintiff’s expert do not.
                   Her opinion that ABC demonstrated a “reckless disregard” does
                   not pertain to a reckless disregard for truth but, instead, relates to a
                   reckless disregard for a standard of objectivity.

Id. at 466 (emphasis added); accord OAO Alfa Bank v. Center for Pub. Integrity, 387 F. Supp. 2d
20, 56 (D.D.C. 2005) (“[R]eliance on expert opinion as to the defendant’s departure from
journalistic ethics and the ‘standards of investigation’ is unhelpful … in light of the settled law
closing the door on such evidence for the actual malice inquiry.”); Carr v. Forbes, Inc., 121 F.
Supp. 2d 485, 496 (D.S.C. 2000) (excluding testimony of plaintiff’s journalism expert because
the “balance and fairness” doctrine advocated by plaintiff’s experts was inconsistent with the
actual malice standard), aff’d, 259 F.3d 273 (4th Cir. 2001); Tilton v. Capital Cities/ABC, Inc.,
938 F. Supp. 751, 753‒54 (N.D. Okla. 1995) (excluding plaintiff’s journalism expert because
“the testimony would be confusing to the jury, would be a waste of time and would be unfairly
prejudic[ial] to Defendants”), aff’d, 95 F.3d 32 (10th Cir. 1996); World Boxing Council v. Cosell,
715 F. Supp. 1259, 1264 (S.D.N.Y. 1989) (rejecting testimony by linguistics expert because,
among other things, it “would discourage the factfinder from using his own judgment on an issue
[constitutional actual malice] for which a factfinder is amply suited to make his own judgment”);
Harris v. Quadracci, 856 F. Supp. 513, 519 (D. Wisc. 1994) (“The [expert’s] affidavit is not
probative of actual malice because [the expert’s] opinion relates to a reckless disregard for a
standard of objectivity, not for the truth.”), aff’d, 48 F.3d 247 (7th Cir. 1995); Russell v.
American Broadcasting Cos., 26 Media L. Rep. (BNA) 1013, 1018 n.8 (N.D. Ill. Sept. 12, 1997)
(expert opinion based solely on evidence that ABC failed to follow so-called standard
investigative techniques was inadmissable to prove actual malice; “[e]ven if such an inference
were appropriate, [the expert’s] opinion would not assist the trier of fact in making this
determination.”).


                                                      6
4837-4982-4121v.3 0100812-000009
         Moreover, even if this were admissible evidence about generally accepted standards
among journalists (which it is not), those standards would be irrelevant in deciding whether
defendants harbored actual malice. “[A]n extreme departure from professional standards,” even
when combined with a bad motive, is insufficient to prove constitutional actual malice. Harte-
Hanks Commc’ns, Inc. v. Connaughton, 491 U.S. 657, 665 (1989). In Eastwood v. National
Enquirer, Inc., for example, the court noted the jury was properly instructed when told, “A
reckless disregard for the truth requires more than a departure from reasonably prudent conduct.
Reckless disregard is not shown by sloppy journalism, carelessness, or gross negligence. Even
an extreme departure from accepted professional standards of journalism will not suffice to
prove actual malice.” 123 F.3d 1249, 1251 n.3 (9th Cir. 1997). See also Michel v. NYP
Holdings, Inc., 816 F.3d 686, 703 (11th Cir. 2016) (explaining that “[a]ctual malice requires
more than a departure from reasonable journalistic standards”); Reuber v. Food Chem. News,
Inc., 925 F.2d 703, 711 (4th Cir. 1991) (en banc) (it is reversible error to instruct the jury that
actual malice may be established merely “by showing a departure from accepted journalistic
practices”) (emphasis added).
         Consequently, any evidence regarding deviations from journalistic standards is not
probative of whether Defendants acted with actual malice. Schwartz v. Worrall Publ’ns, Inc.,
610 A.2d 425, 430 (N.J. Super. Ct. 1992) (slipshod editing “did not demonstrate a high degree of
awareness of probable falsity or serious doubt as to the publication’s truth”); Oweida v. Tribune-
Review Publ’g Co., 599 A.2d 230, 245 (Pa. Super. Ct. 1991) (holding that it was error to instruct
jury that it could find malice if defendants clearly departed from “accepted journalistic
procedures”); Fletcher v. San Jose Mercury News, 216 Cal App. 3d 172, 187 (1989) (testimony
by plaintiff’s expert, a Stanford journalism professor, that the defendants “failed to follow certain
accepted journalism practices” did not demonstrate actual malice; “The question we face is
whether [the reporters] believed the articles were untrue, not whether their reporting practices
passed [a journalism professor’s] test’).
         Because observations regarding journalistic practices are irrelevant to any determination
of Defendants’ state of mind, this evidence is irrelevant to actual malice and should be excluded
on that basis as well.




                                                  7
4837-4982-4121v.3 0100812-000009
                                              CONCLUSION
         For all these reasons, Defendants request that the Court exclude all of Plaintiffs’ evidence
on journalism standards.


Dated: October 29, 2018                  Respectfully submitted,

                                         /s/ Katherine M. Bolger
                                         Katherine M. Bolger
                                         Nathan Siegel
                                         Adam Lazier
                                         Alison Schary
                                         Davis Wright Tremaine LLP
                                         1251 Avenue of the Americas, 21st Floor
                                         New York, New York 10020
                                         katebolger@dwt.com
                                         nathansiegel@dwt.com
                                         adamlazier@dwt.com
                                         alisonschary@dwt.com

                                         /s/ Roy Black
                                         Roy Black
                                         Jared Lopez
                                         Black, Srebnick, Kornspan & Stumpf, P.A.
                                         201 So. Biscayne Boulevard
                                         Miami, Florida 33131
                                         rblack@royblack.com
                                         jlopez@royblack.com

                                         Attorneys for Defendants




                                                  8
4837-4982-4121v.3 0100812-000009
                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing, together with its exhibits,
will be served electronically by email on all counsel or parties of record on the service list below
this 29th day of October, 2018.



                                                By: /s/ Adam Lazier
                                                        Adam Lazier




                                           SERVICE LIST

         Matthew Shayefar
         Valentin D. Gurvits
         BOSTON LAW GROUP, PC
         825 Beacon Street, Suite 20
         Newton Centre, Massachusetts 02459
         Telephone: 617-928-1806
         Facsimile: 617-928-1802
         matt@bostonlawgroup.com
         vgurvits@bostonlawgroup.com

         Evan Fray-Witzer
         CIAMPA FRAY-WITZER, LLP
         20 Park Plaza, Suite 505
         Boston, Massachusetts 02116
         Telephone: 617-426-000
         Facsimile: 617-423-4855
         Evan@CFWLegal.com

         Brady J. Cobb
         Dylan Fulop
         COBB EDDY, PLLC
         642 Northeast Third Avenue
         Fort Lauderdale, Florida 33304
         Telephone: 954-527-4111
         Facsimile: 954-900-5507
         bcobb@cobbeddy.com
         dfulop@cobbeddy.com




                                                   9
4837-4982-4121v.3 0100812-000009
